Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 1 of 13 PageID# 2614



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division



ROBERT DAVID STEELE,et al.

                Plaintiffs,

V.                                                            Civil Action No.3:17cv601

JASON GOODMAN,et al.

                Defendants.


                                  INITIAL PRETRIAL ORDER

         The following shall govern the progress of this action in addition to the provisions ofthe

Federal Rules of Civil Procedure as modified and/or enlarged upon by the Local Rules for this

Court.


                                             Trial Date


         1.     Trial is scheduled with a jury to commence on March 18,2020, at 10:00 a.m. and

continue through March 20,2020. The parties shall appear at 9:00 a.m. to address any pretrial

matters should they arise.

                                       General Instructions


         A.     Conflict with the Local Rules,Federal Rules of Civil Procedure,or Prior
                Pretrial Orders


         2.     This Order shall control if any conflict is perceived between it and either the

Federal or Local Rules. This Order shall supersede all prior Pretrial Orders that have been

entered in this matter.
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 2 of 13 PageID# 2615
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 3 of 13 PageID# 2616
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 4 of 13 PageID# 2617
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 5 of 13 PageID# 2618
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 6 of 13 PageID# 2619
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 7 of 13 PageID# 2620
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 8 of 13 PageID# 2621
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 9 of 13 PageID# 2622
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 10 of 13 PageID# 2623
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 11 of 13 PageID# 2624
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 12 of 13 PageID# 2625
Case 3:17-cv-00601-MHL Document 157 Filed 08/01/19 Page 13 of 13 PageID# 2626
